Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Beck on 5/5/2022.

The application has been amended as follows: 
Please amend claim 2 to depend from claim 1.

Claim 2

2. (Amended) The filter assembly of claim 1, wherein the threaded interface includes:
at least three thread segments defined on an exterior surface of said upper cylindrical wall of said container at a first pitch;
at least three dual pitch segments defined on an interior surface of said cylindrical wall of
said cap, each segment including an initial lead-in portion at said first pitch and a trailing portion defined at a second pitch less than said first pitch.



Allowable Subject Matter
This Office Action is in response to applicant’s communication of 3/15/2022.  Currently amended claims 1-9 are pending and in condition for allowance.  See below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus with “…the plurality of orifices in each orifice array having a successively decreasing diameter with each successive orifice array along the length of the body, the filter element further including an annular flange at the mouth of the filter element;…” and “…a threaded interface between the cylindrical wall of the cap and the upper cylindrical wall of the container, the threaded interface including a dual pitch multiple lead thread.”
The system including these specifics have not been found in the prior art of record.
The closest prior art references are Baumgarten (US 3,889,657) and Strauser (US 2004/0055470), however these reference fails to disclose this feature above in an obvious combination to make.  Examiner found convincing the remarks and arguments as specified in the applicant’s communication of 3/15/2022 concerning the combination and teachings of Baumgarten in view of Strauser (see pages 5-7 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783